United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 10-1050
                                   ___________

United States of America,               *
                                        *
            Appellee,                   * Appeal from the United States
                                        * District Court for the
      v.                                * District of Minnesota.
                                        *
Maximino Martinez-Gutierrez,            * [UNPUBLISHED]
                                        *
            Appellant.                  *
                                   ___________

                             Submitted: September 14, 2010
                                Filed: September 17, 2010
                                 ___________

Before LOKEN, MURPHY, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

      Pursuant to a written plea agreement containing an appeal waiver, Maximino
Martinez-Gutierrez pled guilty to one count of conspiring to distribute 50 grams or
more of actual methamphetamine and 500 grams or more of cocaine, in violation of
21 U.S.C. §§ 841(a)(1), (b)(1), and 846. The district court1 sentenced Martinez-
Gutierrez to 130 months in prison and 5 years of supervised release. On appeal,
counsel has moved to withdraw, and has filed a brief under Anders v. California, 386



      1
        The Honorable Ann D. Montgomery, United States District Judge for the
District of Minnesota.
U.S. 738 (1967), arguing that the district court should not have applied a Guidelines
sentencing enhancement.

       We enforce the appeal waiver because this appeal falls within the scope of the
waiver, the record shows Martinez-Gutierrez entered both the plea agreement and the
waiver knowingly and voluntarily, and enforcing the appeal waiver would not result
in a miscarriage of justice. See United States v. Andis, 333 F.3d 886, 889-92 (8th Cir.
2003) (en banc) (court should enforce appeal waiver and dismiss appeal where it falls
within scope of waiver, both plea agreement and waiver were entered into knowingly
and voluntarily, and no miscarriage of justice would result); see also United States v.
Estrada-Bahena, 201 F.3d 1070, 1071 (8th Cir. 2000) (per curiam) (enforcing appeal
waiver in Anders case).

      We reviewed the record independently under Penson v. Ohio, 488 U.S. 75
(1988) and we found no nonfrivolous issues that are not covered by the appeal waiver.
Accordingly, we grant counsel’s motion to withdraw, and we dismiss the appeal.
                      ______________________________




                                         -2-